Constellation Energy Group v Wray (2019 NY Slip Op 06895)





Constellation Energy Group v Wray


2019 NY Slip Op 06895


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


785 CA 18-01778

[*1]CONSTELLATION ENERGY GROUP, PLAINTIFF-RESPONDENT,
vRODNEY J. WRAY, DEFENDANT-APPELLANT. 


HOUSH LAW OFFICES, PLLC, BUFFALO (FRANK HOUSH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
RELIN, GOLDSTEIN & CRANE, LLP, ROCHESTER, D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered February 22, 2018. The judgment awarded plaintiff money damages upon a nonjury verdict. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court